Citation Nr: 0606033	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  00-20 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for retinitis pigmentosa.


REPRESENTATION

Appellant represented by:	Richard Robert James, Attorney


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
July 9, 1974, to August 30, 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (Court) on March 16, 2003, which vacated a 
January 2002 Board decision and remanded the case for re-
adjudication on the merits.  The issue initially arose on 
appeal from an April 2000 rating decision by the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied reopening a service 
connection claim.  

It is significant to note that the Court has previously held 
that the Board is required to determine whether new and 
material evidence has been presented when a claim has been 
previously disallowed based upon the same factual basis.  
Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  A 
review shows the medical evidence submitted here is 
cumulative of evidence previously considered and not 
exceptionally supportive of the veteran's claim.  The Board 
notes that the basis for the Court's determination that a re-
adjudication on the merits is required in this case is 
unclear and appears to be inconsistent with the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
opinion in Routen v. West,142 F.3d 1434, 1442 (Fed. Cir. 
1998), that a change in the evidentiary standard required to 
rebut the presumption of 38 C.F.R. § 3.306(b) was procedural 
in nature and not a substantive change in the law creating a 
new cause of action.  This matter would be of particular 
significance were service connection to be established for 
this disability.  See also VAOPGCPREC 11-99 (Sept. 2. 1999).  
In light of the specific Court order in this case, however, 
the Board finds a new and material evidence determination is 
not required.  

In the March 16, 2005 Order, the Court, in agreeing with the 
statements of a joint motion for an order vacating a Board 
decision and incorporating the terms of a remand, in essence, 
also found the Board should have considered whether the 
veteran's September 1999 motion for reconsideration raised a 
valid claim of clear and unmistakable error in a "February 
1998" Board decision.  The document of record from the 
veteran dated September 21, 1999, titled "MOTION OF 
RECONSIDERATION" was accepted by the Board as a motion for 
reconsideration of the February 16, 1999, Board decision and 
subsequently the motion for reconsideration was denied.  The 
joint motion reference to a "February 1998" Board decision 
appears to have been in error.  

Applicable VA regulations provide that a motion for 
reconsideration, whenever filed, will not be considered a 
motion for revision of a Board decision on grounds of clear 
and unmistakable error (CUE).  See 38 C.F.R. § 20.1404(e) 
(2005).  As the veteran's September 1999 document was clearly 
intended as a motion for reconsideration and was accepted by 
the Board as such without objection by the veteran during the 
requisite allowable period for a timely appeal, the Board 
finds a motion for revision of a Board decision on grounds of 
clear and unmistakable error was not raised at that time.  
The Board also finds that although the veteran or his 
attorney could have submitted a CUE motion for revision of 
the February 1999 decision at any time during the course of 
this appeal there is no evidence they have done so.  The 
Board finds no further action as to this matter is required.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  Retinitis pigmentosa is shown by clear and unmistakably 
evidence to have existed prior to service and not to have 
been aggravated during active service.


CONCLUSION OF LAW

The veteran's retinitis pigmentosa was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2005).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the veteran was notified of the VCAA duties to assist by 
correspondence dated in August 2005.  Although that 
correspondence listed the issue on appeal as requiring new 
and material evidence to reopen the claim, matters pertinent 
to a service connection claim were also provided on page 
seven of the correspondence.  Additionally, the laws and 
regulations pertinent to service connection claims were 
addressed in the September 2005 supplemental statement of the 
case.  Therefore, the veteran is not prejudiced by a re-
adjudication of the service connection claim on the merits.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

The veteran's service medical records and all identified and 
authorized post-service medical records relevant to the issue 
on appeal have been requested or obtained.  Further attempts 
to obtain additional evidence would be futile.  The Board 
finds the available medical evidence is sufficient for an 
adequate determination.  The duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  

Factual Background

Service medical records show that the veteran's April 1974 
enlistment examination revealed a normal clinical evaluation 
of the eyes.  Distant vision was reported as 20/50, 
bilaterally, and corrected to 20/25, bilaterally.  An April 
1974 consultation report noted there was some nearpoint 
difficulty in check, but that the veteran met the 
qualifications for service.  The fundi were noted to be 
within normal limits.  An August 13, 1974, DD Form 689, 
Individual Sick Slip, shows the veteran had some problems 
with his eyes.  An undated treatment report from the Moncrief 
Army Hospital Emergency Room noted the veteran's fundus 
showed typical signs of retinitis pigmentosa.  Visual acuity 
was reported as 20/40 and 20/50.  Records show the veteran 
entered active service on July 9, 1974, and was discharged 
effective August 30, 1974.
Pre-service private hospital records dated in January 1974 
show the veteran was treated for a right forearm laceration 
and that there was no mention of retinitis pigmentosa upon 
reported medical history or physical examination.  Post-
service private and VA treatment records include diagnoses of 
retinitis pigmentosa and blindness without opinion as to 
etiology.  

VA eye examination in May 1998 included a diagnosis of 
retinitis pigmentosa.  The examiner summarized the medical 
findings of record during the veteran's period of active 
service.  It was noted that the veteran started losing vision 
approximately three months after his discharge from service.  
The examiner noted that retinitis pigmentosa was a pernicious 
slowly advancing disease of the retina and that "[i]f the 
retinal changes were noted in [August 1974] enough to make 
the diagnosis then there is really no question based on the 
observation of many other patients with retinitis pigmentosa 
that these changes were present a month prior at the time of 
induction."  It was noted that there was no vision change or 
progression during his time in service.  The report was noted 
to have been reviewed and approved by the examiner.  

In subsequent statements in support of his claim the veteran 
asserted, in essence, that the medical findings of his 
enlistment examiners demonstrated his retinitis pigmentosa 
did not exist prior to service.  He claimed the opinion of 
the May 1998 examiner was unfounded and that the opinion 
should have been rejected because it was unsigned by the 
examiner.  He also asserted that the May 1998 VA opinion 
should be dismissed because the examiner was not a board 
certified expert.

An October 1999 statement from Dr. R.H.M. of the Marmer 
Medical Eye Center, P.C., noted the veteran's medical records 
had been reviewed and that on the dates April though August 
1974 it was noted that fundus examination showed typical 
signs of retinitis pigmentosa.  The examiner stated that 
"[s]ince retinitis pigmentosa is a hereditary disorder, 
evidence of this disorder may have been present prior to this 
date."

A March 2000 medical statement from Dr. V.A.P., Chief of the 
ophthalmology Clinic, VA Medical Center, noted the veteran 
was being followed for retinitis pigmentosa.  It was noted 
that a service medical report dated August 15, 1974, noted 
signs typically associated with retinitis pigmentosa and that 
the veteran stated he did not begin to loss vision until 
after that time.  No opinion as to etiology or date of onset 
was provided.

Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2005).  Congenital or developmental 
defects are not diseases or injuries within the meaning of 
applicable VA legislation.  38 C.F.R. § 3.303(c) (2005).

VA General Counsel Precedent Opinion has held, in pertinent 
part, that service connection may be granted for hereditary 
diseases, such as retinitis pigmentosa, which either first 
manifested themselves during service or which preexisted 
service and progressed at an abnormally high rate during 
service.  VAOPGCPREC 67-90 (July 18, 1990); VAOGCPREC 82-90 
(July 18, 1990).  The Veterans Benefits Administration (VBA) 
Adjudication Procedure Manual M-21 was subsequently amended 
as a result of these opinions.  See M-21-1, Part VI, Ch. 7, § 
7.01(g) (Mar. 20, 2002).

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1132 (West 2002); 38 C.F.R. 
§ 3.304(b) (2005).  

VA must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  See 
VAOPGCPREC 3-2003 (holding, in part, that 38 C.F.R. § 
3.304(b) is inconsistent with 38 U.S.C. §§ 1111, 1132 to the 
extent that it states that the presumption of sound condition 
may be rebutted solely by clear and unmistakable evidence 
that a disease or injury existed prior to service).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
this rebuttal standard attaches.  See Cotant v. Principi, 17 
Vet. App. 116 (2003).

The Federal Circuit has held that "the government must show 
clear and unmistakable evidence of both a preexisting 
condition and a lack of in-service aggravation to overcome 
the presumption of soundness for wartime service under 
section 1111."  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).  The Court noted that the government may show a lack 
of aggravation by establishing that there was no increase in 
disability during service or that any "increase in 
disability [was] due to the natural progress of the" 
preexisting condition.  Id.

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Aggravation may not be 
conceded, however, where the disability underwent no increase 
in severity during service.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2005).

In cases involving aggravation by active service, the rating 
is to reflect only the degree of disability over and above 
the degree of disability existing at the time of entrance 
into active service, whether the particular condition was 
noted at the time of entrance into active service, or whether 
it is determined upon the evidence of record to have existed 
at that time.  38 C.F.R. § 3.322(a) (2005).  The Court has 
recognized that temporary flare-ups of a pre-existing 
disorder during service, without evidence of a worsening of 
the underlying condition, did not constitute aggravation.  
Hunt v. Derwinski, 1 Vet. App. 292, 296-7 (1991).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2005).

Based upon the evidence of record, the Board finds the 
veteran's retinitis pigmentosa is shown by clear and 
unmistakably evidence to have existed prior to service and 
not to have been aggravated during active service.  Although 
he was examined and accepted for military service, the 
competent evidence of record is clear and unmistakable that 
the disability existed prior to service and was not 
aggravated during service.  The Board finds the May 1998 VA 
examiner's opinion is persuasive and is supported by the 
October 1999 opinion of Dr. R.H.M.  The May 1998 examiner's 
opinion is shown to have been based upon examination and 
review of pertinent medical records and includes sufficient 
rationale for the opinion.  

Although the veteran believes his retinitis pigmentosa was 
either incurred or aggravated during service, he is not a 
licensed medical practitioner and he is not competent to 
offer opinions on questions of medical causation or 
diagnosis.  Grottveit , 5 Vet. App. 91; see also Espiritu, 
2 Vet. App. 492.  Therefore, the Board finds entitlement to 
service connection is not warranted.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.


ORDER

Entitlement to service connection for retinitis pigmentosa is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


